DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1,4-8 of prior U.S. Patent No. 10,923,561. This is a statutory double patenting rejection.
As to claim 1, claim 1 of US Patent ‘561 discloses:
1. A semiconductor device comprising: a semiconductor substrate having a major surface; a first semiconductor region that is of a first conductive type and provided on the major surface of the semiconductor substrate; and an element-forming region and an outer peripheral voltage-withstanding region both of which are provided on the major surface side of the semiconductor substrate, wherein the element-forming region includes both a cell region and a circuit element region, the cell region includes a second semiconductor region that is of a second conductive type and provided in a surface region of the first semiconductor region to form a power element, the circuit element region includes a third semiconductor region that is of the second conductive type and provided in the surface region of the first semiconductor region to form at least one circuit element, the cell region is provided to surround the circuit element region, the outer peripheral voltage-withstanding region includes a boundary region that adjoins the element-forming region, the boundary region includes a fourth semiconductor region that is of the second conductive type and provided in the surface region of the first semiconductor region, in the fourth semiconductor region, there is provided one or more voltage-withstanding regions, and at least one of the one or more voltage-withstanding regions has a withstand voltage lower than both a withstand voltage of the cell region and a withstand voltage of the circuit element region.  

As to claim 2, claim 4 of US Patent ‘561 discloses:
2. The semiconductor device as set forth in Claim 1, wherein the one or more voltage-withstanding regions include a high-concentration semiconductor region that is of the second conductive type and provided in a surface region of the fourth semiconductor region, and an electrode portion connected with the high-concentration semiconductor region.  

As to claim 3, claim 5 of US Patent ‘561 discloses:
3. The semiconductor device as set forth in Claim 2, wherein in the cell region, there are provided cells that have a low-potential electrode provided on the major surface side of the semiconductor substrate and a high-potential electrode provided on an opposite side of the semiconductor substrate to the major surface side, and the electrode portion of the one or more voltage-withstanding regions is connected with the low-potential electrode of the cells.  

As to claim 4, claim 6 of US Patent ‘561 discloses:
4. The semiconductor device as set forth in Claim 3, wherein the cells comprise first cells each constituting a basic unit of the power element and second cells having no parasitic transistor structure, and the second cells are provided immediately adjacent to the boundary region of the outer peripheral voltage-withstanding region.  

As to claim 5, claim 7 of US Patent ‘561 discloses:
5. The semiconductor device as set forth in Claim 1, wherein the at least one circuit element comprises a plurality of circuit elements forming a circuit for controlling or protecting the power element.  

As to claim 6, claim 8 of US Patent ‘561 discloses:
6. The semiconductor device as set forth in Claim 1, wherein the one or more voltage-withstanding regions provided in the fourth semiconductor region comprise a plurality of voltage-withstanding regions, and all of the plurality of voltage-withstanding regions have a lower withstand voltage than both the cell region and the circuit element region.  


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Senoo (2011/0006338) discloses a semiconductor device.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813